Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 8/18/2021 has overcome the technical deficiencies and the prior art rejection. Claims  are allowed because the prior art of record fails to disclose that:
-wherein the sensor comprises: a first transistor comprising single crystal silicon; a second transistor comprising single crystal silicon; a third transistor comprising single crystal silicon; and a photodiode, wherein one of a source and a drain of the first transistor is electrically connected to an output wiring extending in a first direction, wherein the other of the source and the drain of the first transistor is electrically connected to one of a source and a drain of the second transistor, wherein a gate of the second transistor is electrically connected to one of a source and a drain of the third transistor through a connection wiring, wherein the gate of the second transistor is electrically connected to a first electrode of the photodiode through the connection wiring, wherein the other of the source and the drain of the second transistor is electrically connected to a power supply line extending in the first direction, wherein the other of the source and the drain of the third transistor is electrically connected to the power supply line, 4841-3814-3222 1Docket No: 740756-004720 Application No. 16/530,374 Page 3 wherein a second electrode of the photodiode is electrically connected to a first wiring extending in the first direction, wherein the first wiring is electrically connected to a second wiring extending in a second direction being perpendicular to the first direction, wherein the connection wiring, the first wiring, and the power supply line are provided in a same layer, wherein a gate of the first transistor is electrically connected to a first scan line extending in the second direction, wherein a gate of the third transistor is electrically connected to a second scan line extending in the second direction, wherein the second wiring, the first scan line, and the second scan line are provided in a same layer, wherein, in a top view, a channel formation region of the first transistor and a channel formation region of the second transistor are provided on a first line, wherein, in the top view, a channel formation region of the third transistor is provided on a second line, the second line being parallel to the first line, wherein, in the top view, the channel formation region of the second transistor and the channel formation region of the third transistor are provided on a third line, the third line being perpendicular to the first line and the second line, wherein, in the top view, the channel formation region of the third transistor is not provided on the first line, wherein, in the top view, the channel formation region of the first transistor is not provided on the second line, and wherein, in the top view, the channel formation region of the second transistor is not provided on the second line as combined in claims 1 and 13.
CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on Monday-Friday (8AM-7PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  
/DINH T LE/Primary Examiner, Art Unit 2842